DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8,21-22,25-30 are allowable. Claims 9-10 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions to a method for enabling a buffer area of a corresponding size according to the size of the downlink data currently to be received, as set forth in the Office action mailed on 3/31/2022, is hereby withdrawn and claims 9,10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Jiang, Li and Xu fail to disclose
       1. A method for transmitting data in an unlicensed cell, applied to a base station, the method comprising: performing Listen before Talk (LBT) detection on a current channel; in response to detecting that the current channel is idle, transmitting first downlink data to user equipment (UE) using a current minimum scheduling resource; and in response to receiving feedback information indicating the UE successfully receives the first downlink data, increasing the scheduling resource until the scheduling resource reaches a preset size, and transmitting second downlink data to the UE using the scheduling resource of the preset size, wherein the preset size is a maximum size of the scheduling resource that can be used when the second downlink data is transmitted through the current channel.
      21. A base station, comprising: a processor; and a memory for storing processor-executable instructions; wherein the processor is configured to: perform Listen before Talk (LBT) detection on a current channel; in response to detecting that the current channel is idle, transmit first downlink data to user equipment (UE) using a current minimum scheduling resource; and in response to receiving feedback information indicating the UE successfully receives the first downlink data, increase the scheduling resource until the scheduling resource reaches a preset size, and transmit second downlink data to the UE using the scheduling resource of the preset size, wherein the preset size is a maximum size of the scheduling resource that can be used when the second downlink data is transmitted through the current channel.
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416